Citation Nr: 0628423	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-33 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to January 2, 2003 for 
the grant of service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The veteran had active service from October 1951 to September 
1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The RO reopened a previously denied claim of 
service connection for hearing loss and, based on a de novo 
review of the record, granted service connection for 
bilateral hearing loss.  The veteran disagreed with the 
effective date of January 2, 2003, assigned for the grant of 
service connection.  

In lieu of a personal hearing before a Veterans Law Judge, 
the veteran and the Decision Review Officer (DRO) held an 
informal conference at the RO in May 2004.  A Report of 
Contact reflecting their discussion is associated with the 
claims file.  

The veteran appears to allege clear and unmistakable error 
(CUE) in prior rating decisions.  As the issue of CUE in 
prior rating decisions has not been developed for appellate 
review, the Board refers the matter to the RO.  


FINDINGS OF FACT

1.  In a March 1957 rating decision, the RO denied 
entitlement to service connection for hearing loss, and the 
veteran did not file a notice of disagreement with that 
determination.  

2.  Rating decisions dated April 1982, December 1982 and 
December 1990 denied subsequent claims filed by the veteran 
for service connection for bilateral hearing loss, based on a 
finding that new and material evidence had not been received 
sufficient to reopen the previously denied claims.  The 
veteran did not submit a notice of disagreement within the 
subsequent one year periods following each of those rating 
decisions.  

3.  On January 2, 2003, the RO received the veteran's claim 
to reopen the issue of entitlement to service connection for 
bilateral hearing loss; a June 2003 rating decision reopened 
and granted the veteran's claim of service connection for 
bilateral hearing loss, and assigned an effective date of 
January 2, 2003.  


CONCLUSIONS OF LAW

1.  The March 1957 rating decision, which denied service 
connection for hearing loss, is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  The April 1982, December 1982 and December 1990 rating 
decisions, which determined that new and material evidence 
had not been submitted sufficient to reopen the claim of 
service connection for hearing loss, are final.  38 U.S.C.A. 
§ 7105 (West 2002).

3.  The criteria for assignment of an effective date prior to 
January 2, 2003, for the grant of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that VA's notice requirements have been 
satisfied by the February 2003 letter and the August 2004 
statement of the case.  Initially, it must be noted that the 
claims for entitlement to earlier effective dates on appeal 
are downstream issues from the veteran's claim for 
entitlement to service connection.  For example, the veteran 
filed an informal claim to reopen a previously disallowed 
claim for entitlement to service connection for hearing loss 
in January 2003.  See 38 C.F.R. §§ 3.1, 3.155, 3.156 (2005).  
The RO issued a VCAA letter the following month informing the 
veteran of what the evidence must show to substantiate a 
claim for service connection.  The RO granted service 
connection for hearing loss in the June 2003 rating decision, 
and the veteran has appealed the effective date assigned for 
those benefits.  The claim for an earlier effective date is 
considered a "downstream" issue, as the veteran has raised a 
new issue (earlier effective date), following the grant of 
the benefits sought.  

In this type of circumstance, if the claimant has received a 
duty-to-assist letter for the underlying claim and he raises 
a new issue following the issuance of the rating decision, 
here, a claim for an earlier effective date, the provisions 
of 38 U.S.C.A. § 5104(b) and § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  The RO issued a statement of the case in August 2004, 
wherein it provided the veteran with the regulation that 
addresses how effective dates are assigned.  Therefore, VA 
has met its duty to notify the veteran in connection with his 
claims for an earlier effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 500-01 (2006) (Court found that 
VA had fulfilled its duty to notify when the RO, following 
the submission of notice of disagreement regarding effective 
date assigned for service connection claim, issued a 
statement of the case that addressed what was necessary to 
achieve an earlier effective date for the service-connected 
disability).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the February 2003 
letter, VA stated it would help him get evidence necessary to 
support his claim, such as medical records, employments 
records, and records from other federal agencies.  VA 
informed him that if he wanted VA to obtain any records on 
his behalf, that the veteran would need to submit enough 
information about the evidence so that it could go obtain it.  
It stated that if the veteran wanted VA to obtain private 
medical records on his behalf, he should return the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information to VA, and VA would obtain those records.  It 
noted that he could obtain the records himself and submit 
them to VA.  VA also asked the veteran to tell it about any 
additional information or evidence that he wanted VA to 
obtain for him and that if he did not have any additional 
evidence to submit, he should let VA know.  Indeed, the 
veteran submitted a signed statement in February 2004 
indicating that he had no more evidence to submit regarding 
his claim.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman 
Nicholson, 19 Vet. App. 473 (2006), which held that that VA's 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  In 
the present appeal, the duty-to-assist notice to the veteran 
did not include the type of evidence necessary to establish a 
disability rating or effective date.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  
Specifically, the veteran has already been successful in 
having service connection granted for hearing loss.  

VA has not obtained any records in connection with the claim 
for an earlier effective date, and the veteran has submitted 
records.  VA did not provide the veteran with examinations in 
connection with his claims for an earlier effective date (it 
provided him with an examination in connection with his claim 
for entitlement to service connection), as these issues would 
not warrant examinations.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002).  Specifically, a claim for an earlier effective 
date does not meet the statutory requirements for entitlement 
to a VA examination or medical opinion.  See 38 U.S.C.A. § 
5103A(d)(2)(A) - (C) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4)(A) - (C) (2005).

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements.

II.  Effective Date

The veteran contends that he is entitled to an effective date 
prior to January 2, 2003 for the grant of service connection 
for bilateral hearing loss.  The RO found that the veteran 
had submitted new and material evidence to reopen previously 
denied claims of service connection for hearing loss; 
however, the veteran asserts that the evidence he submitted 
was not new and material because it was evidence that was 
previously submitted, but never considered.  Thus, the 
veteran asserts that VA erred in not granting service 
connection for hearing loss prior to January 2, 2003.  

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
The effective date of an evaluation and an award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date the claim was received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400 (2005). 

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  38 
C.F.R. § 3.155(a) (2005).

The veteran filed an original claim for hearing loss in 
September 1956.  Hearing loss was confirmed on examination, 
but the RO denied the veteran's claim in a March 1957 rating 
decision based on a finding of no in-service treatment for 
hearing loss.  The veteran did not file a notice of 
disagreement.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Because the veteran did not file a timely notice of 
disagreement with the RO's March 1957 decision, that decision 
became final.  38 U.S.C.A. § 7105 (West 2002).  

The veteran filed subsequent claims to reopen for service 
connection for hearing loss, which were all denied by the RO 
in rating decisions dated April 1982, December 1982 and 
December 1990.  Each of rating decisions found that new and 
material evidence had not been received to reopen the 
previously denied claim(s).  However, the veteran failed to 
file a notice of disagreement within the subsequent one-year 
periods after receiving notice of these decisions.  Thus, the 
rating decisions of April 1982, December 1982 and December 
1990 became final.  38 U.S.C.A. § 7105 (West 2002).  

There is no evidence that indicates any intent on the part of 
the veteran to apply for service connection for hearing loss 
after the December 1990 rating decision until the January 
2003 claim.  The assigned effective date of January 2, 2003, 
is the date of receipt of the veteran's claim to reopen.  
Because the April 1982, December 1982 and December 1990 
rating decisions are final, the claims upon which those 
decisions were based cannot serve as the basis for assignment 
of an effective date for a subsequent award of service 
connection.  The veteran's claim to reopen was date-stamped 
as received by VA on January 2, 2003, which is the date that 
was assigned by the RO as the effective date for the grant of 
service connection for hearing loss.

The Board is mindful of the veteran's allegation of a clear 
and unmistakable error (CUE) in the prior RO decisions.  
Specifically, the veteran alleges that the RO did not 
consider evidence which it had at the time of the prior 
rating decisions, but then later used that same evidence as 
the basis for reopening the claim in June 2003.  The veteran 
appears to be raising the issue of CUE in prior rating 
decisions.  As noted in the introduction, the Board does not 
have jurisdiction over that issue at this time, and thus 
refers the issue to the RO for appropriate action.  

Based on the above, the earliest date of receipt of a 
reopened claim for service connection for hearing loss is 
January 2, 2003, the date the RO received the veteran's claim 
to reopen the previously denied claim(s) for service 
connection for hearing loss.  While the Board is sympathetic 
to the veteran's beliefs that an earlier effective date is 
warranted; under the circumstances, the Board is precluded by 
statute and regulation from assigning an effective date prior 
to January 2, 2003 for the granting of service connection for 
hearing loss.  

In a case such as this one, where the law and not the 
evidence is dispositive, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


